520 F.2d 322
UNITED STATES of America, Plaintiff-Appellee,v.Steven Robert SPEED and Henry Ray Rainer, Defendants-Appellants.
No. 73-2035.
United States Court of Appeals,Fifth Circuit.
Sept. 4, 1975.

Before RIVES, WISDOM and MORGAN, Circuit Judges.

ORDER

1
In this pre-Almeida-Sanchez case, defendants Speed and Rainer were convicted in a jury trial in the United States District Court for the Southern District of Texas of possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).  This court, in an opinion reported at 497 F.2d 546 (5th Cir. 1974), affirming on rehearing 489 F.2d 478 (5th Cir. 1973), reversed the convictions on the grounds that the district court had erred in not suppressing evidence obtained by a search at the Falfurrias, Texas, checkpoint.  The Supreme Court vacated and remanded for further consideration in light of Bowen v. United States, 422 U.S. ---, 95 S.Ct. 2569, 45 L.Ed.2d 641 (1975) and United States v. Peltier, 422 U.S. ---, 95 S.Ct. 2313, 45 L.Ed.2d 374 (1975).  In view of these two opinions, the district court's decision was correct.


2
Having found the defendants' other contentions of error to be without merit, we conclude that the judgment of the district court should be


3
Affirmed.